DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of claims 1-11 in the reply filed on 09/16/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “a stylized video frame” in line 14, not clear which stylized video frame is refereeing to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the respective segment" in 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	 The claim recites, inter alia, “One or more computer storage media storing …”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as storage media and what is not to be included as storage media.
	 An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of storage media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
	 Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the storage media of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
	 However, the Examiner respectfully submits a claim drawn to such a storage media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0236814 by Shlens et al. in view of US 2019/0026870 by Hu et al.

Regarding claim 1, Shlens et al. discloses a method of generating a final video comprising a sequence of final video frames (fig. 3 (310)), the method comprising: 
receiving an initial video comprising a sequence of initial video frames (paragraph 0037 teaches “In some implementations, the input 102 may identify a video that includes multiple video frames, and the input image is a video frame from the video.”); 
receiving a selection of style images (in addition to discussion above, paragraph 0051 teaches “In particular, the system determines that the input style is a particular image style from the set of image styles, and assigns the parameter values for the particular image style to be the parameter values for the input style.”); 
for each initial video frame in the sequence of initial video frames, processing the initial video frame to generate a final video frame (in addition to discussion above, paragraph 0037 teaches “In these implementations, the system 100 can be configured to generate a respective stylized image for each of the multiple video frames in the video by applying the input style to each of the multiple video frames using the style transfer neural network 112”), the processing comprising: 
segmenting the initial video frame to generate a segmented video frame (in addition to discussion above, paragraph 0062 teaches “In some implementations, the input may identify a video that includes multiple video frames, and the input image is a video frame from the video.”); 
generating a plurality of stylized video frames each according to a respective one of the style images, wherein generating a stylized video frame comprises processing the segmented video frame and the respective style image using a style transfer neural network (in addition to discussion above, paragraph 0062 teaches “In these implementations, the system can be configured to generate a respective stylized image for each of the multiple video frames in the video by applying the input style to each of the multiple video frames using the style transfer neural network”); and 
generating a final video frame comprising, for each segment of the segmented video frame: 
determining a stylized video frame (fig. 3, paragraph 0050-51 teaches determining the input style from the set of image style), 
extracting the respective segment from the determined stylized video frame (fig. 3, paragraph 0063 teaches generating stylized video frame using input style), and 
inserting the extracted segment into the final video frame (fig. 3, paragraph 0063 teaches generating the stylize image or multiple stylize images); and 
combining each generated final video frame in sequence to generate the final video (in addition to discussion above, paragraph 0063 teaches “After generating the stylized image for the input image or multiple stylized images for multiple video frames in the video, the system can optionally provide the stylized image or the multiple stylized images for presentation on a user device (step 310). In some cases, the user device is a mobile device, and in these cases, the style transfer neural network is implemented on the mobile device.”).
	Shlens et al. fails to disclose receiving a selection of style images from a library of style images.
	Hu et al. discloses receiving a selection of style images from a library of style images (fig. 4A, paragraph 0041 teaches “In the case where the user selects a preset artistic style, the system may load the style feature vector (or tentative style feature vector) from memory, rather than generating the style feature vector from the style image itself. In addition, a preset artistic style may have one or more associated preset parameters (e.g., training parameters).”)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to receiving a selection of style images from a library of style images, as taught by Hu et al. into the system of Shlens et al., because such incorporation would allow for the benefit of receiving a style from memory (library) where user has option to select and thus increase user flexibility of the system.

Regarding claim 7, the method wherein processing the segmented video frame and the respective style image using a style transfer neural network comprises processing the entire segmented video frame using the style transfer neural network to generate a stylized video frame depicting the entire segmented video frame in a style of the respective style image (in addition to discussion above, Shlens et al., paragraph 0063 teaches “After generating the stylized image for the input image or multiple stylized images for multiple video frames in the video, the system can optionally provide the stylized image or the multiple stylized images for presentation on a user device (step 310).; Hu et al., fig. 6 step 601, paragraph 0045 teaches “At step 601, a content image representative of the user's desired content is selected by the user. At step 602, the user chooses either a quick processing model or a professional processing model.” Herein, user has option to selects content image and style image).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 8, the method wherein processing the segmented video frame and the respective style image using a style transfer neural network comprises processing a particular segment of the segmented video frame using the style transfer neural network to generate a stylized video frame depicting the particular segment in a style of the respective style image (in addition to discussion above, Shlens et al., paragraph 0063 teaches “After generating the stylized image for the input image or multiple stylized images for multiple video frames in the video, the system can optionally provide the stylized image or the multiple stylized images for presentation on a user device (step 310).; Hu et al., fig. 6 step 601, paragraph 0045 teaches “At step 601, a content image representative of the user's desired content is selected by the user. At step 602, the user chooses either a quick processing model or a professional processing model.” Herein, user has option to selects content image and style image).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 10, a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one more computers to perform the operations of the respective method of claim 1 (in addition to claim 1 discussed above, Shlens et al., fig. 1, paragraph 0015, 0064-0071; Hu et al., fig. 10).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 11, one or more computer storage media storing instructions that when executed by one or more computers cause the one more computers to perform the operations of the respective method of claim 1 (in addition to claim 1 discussed above, Shlens et al., fig. 1, paragraph 0015, 0064-0071; Hu et al., fig. 10).
	The motivation for combining references has been discussed in independent claim above.

Claim(s) 2-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0236814 by Shlens et al. and US 2019/0026870 by Hu et al. in view of US 2018/0061459 by Song et al.

Regarding claim 2, Shlens et al. discloses generating final video (as discussed above), Hu et al. discloses receiving a selection of style images from a library of style images (as discussed above), but fails to disclose the method further comprising, for each initial video frame in the sequence of initial video frames, preprocessing the initial video frame.
	Song et al. discloses for each initial video frame in the sequence of initial video frames, preprocessing the initial video frame (fig. 4, step 404, paragraph 0095 teaches filtering input video)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability for each initial video frame in the sequence of initial video frames, preprocessing the initial video frame, as taught by Song et al. into the system of Shlens et al. and Hu et al., because such incorporation would allow to filter unwanted elements from input video to process the input video faster, thus increase user accessibility of the system.

Regarding claim 3, the method wherein preprocessing an initial video frame comprises one or more of: applying a filter to the initial video frame, digitally removing puppet strings from the initial video frame, inserting one or more CGI objects into the initial video frame, or dropping the initial frame rate (Song et al., fig. 4, step 404, paragraph 0095 teaches filtering input video).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 4, the method wherein segmenting the initial video frame comprises segmenting the initial frame using one or more of: a motion-based segmentation algorithm, a clustering algorithm, an edge detection algorithm, a compression-based algorithm, or a region-growing algorithm (Song et al., fig. 4, step 404, paragraph 0090, 105, 108, 0111, 0113, 0119 teaches different algorithms/techniques).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 5, the method wherein processing the segmented video frame and the respective style image using a style transfer neural network comprises processing the entire segmented video frame using the style transfer neural network to generate a stylized video frame depicting the entire segmented video frame in a style of the respective style image (in addition to discussion above, Shlens et al., paragraph 0063 teaches “After generating the stylized image for the input image or multiple stylized images for multiple video frames in the video, the system can optionally provide the stylized image or the multiple stylized images for presentation on a user device (step 310).; Hu et al., fig. 6 step 601, paragraph 0045 teaches “At step 601, a content image representative of the user's desired content is selected by the user. At step 602, the user chooses either a quick processing model or a professional processing model.” Herein, user has option to selects content image and style image).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 6, the method wherein processing the segmented video frame and the respective style image using a style transfer neural network comprises processing a particular segment of the segmented video frame using the style transfer neural network to generate a stylized video frame depicting the particular segment in a style of the respective style image (in addition to discussion above, Shlens et al., paragraph 0063 teaches “After generating the stylized image for the input image or multiple stylized images for multiple video frames in the video, the system can optionally provide the stylized image or the multiple stylized images for presentation on a user device (step 310).; Hu et al., fig. 6 step 601, paragraph 0045 teaches “At step 601, a content image representative of the user's desired content is selected by the user. At step 602, the user chooses either a quick processing model or a professional processing model.” Herein, user has option to selects content image and style image).
	The motivation for combining references has been discussed in independent claim above.
Claim 9 is rejected for the same reason as discussed in the corresponding claim 3 above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484